The only question the appeal presents is whether the statutory attorney's fee recoverable under R.C.S. art. 4736, as amended by Acts 1931, c. 91 (Vernon's Ann.Civ.St. art. 4736), constitutes a part of the amount in controversy in determining the jurisdiction of the court. The suit originated in the justice court, and including the attorney's fee claimed ($75) or recovered ($50) the amount in controversy ($271) and recovered ($246) exceeded the justice court's jurisdiction ($200). The exact point was decided in Johnson v. Universal Insurance Company (Tex.Com.App.) 94 S.W.2d 1145, wherein it was held that such attorney's fee was a part of the amount in controversy for jurisdictional purposes.
The trial court's judgment is reversed, and the cause dismissed, without prejudice to appellee's right to bring suit in the proper forum.
Reversed and cause dismissed.